Exhibit 20.3 Management’s Discussion and Analysis This Management’s Discussion and Analysis (“MD&A”) for Compton Petroleum Corporation (“Compton” or the “Corporation”) should be read with the audited consolidated financial statements and related notes for the year ended December 31, 2009, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2008.Readers should also read the “Forward-Looking Statements” legal advisory contained at the end of this document.Non-GAAP Financial Measures and disclosure regarding use of BOE Equivalents is contained in the “Advisories” section located at the end of this document. The audited consolidated financial statements and comparative information have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”).This document is dated as at February 25, 2010. I.Compton’s Business Compton Petroleum Corporation is a public Corporation actively engaged in the exploration, development and production of natural gas, natural gas liquids, and crude oil in western Canada.The Corporation’s strategy is focused on creating value for shareholders by providing appropriate investment returns through the effective development and optimization of assets. The Corporation’s operations are located in the deep basin fairway of the Western Canada Sedimentary Basin in the province of Alberta.In this large geographical region, Compton pursues three deep basin natural gas plays:the Rock Creek sands at Niton and Gilby in central Alberta, the Basal Quartz sands at High River in southern Alberta, and the shallower Plains Belly River sands in southern Alberta.In addition, the Corporation has an exploratory play in the Foothills area of southern Alberta.Natural gas represents approximately 84% of reserves and production. II.Corporate Strategy in the Current Economic Environment Economic conditions and global financial markets improved throughout 2009.These improvements have benefited Compton in restructuring its business.To achieve success in the current economic environment, Comptonwill remain focused on its key business objectives.These objectives include optimizing capital investments, decreasing operating and administrative expenses, reducing cash flow volatility and lowering the amount of its debt.During 2009, these focused measures have resulted in: • a $5.6million reduction in gross administrative expenses from that of 2008; • the completion of an equity offering in October 2009 with gross proceeds of $172.5 million; • the sale of a 3.75% overriding royalty in the fourth quarter of 2009 with proceeds of $71.3 million (an additional 0.5% closed subsequent to year-end for additional proceeds of $9.5 million); • the sale of non-core assets and interests in overriding royalties in July 2009 for gross proceeds of $8.0 million and $7.0 million, respectively; • a reduction of bank debt to $107.0 million from a peak in 2009 of $350.0 million; and • operating resultsthat met Management'sguidance. Throughout 2009, Compton strengthened its balance sheet and improved the Corporation’s capital structure and reduced overall financial risk.In the short-term, Compton’s financial flexibility is enhanced by unused committed borrowing capacity of $110.5 million under the bank facility. The “Risks” section (see page 15) provides greater detail of operational and financial risks that may impact the execution of our strategy. - 1 - The Corporation will maintain its strategy of operating within cash flow and investing in projects that meet internal rate of return hurdles.In addition, field activities will focus on optimizing production from existing wells in order to improve operating efficiencies. III.Results of Operations Years ended December 31, ($000’s, except per share amounts) Average production (boe/d) Capital expenditures Cash flow(1)(2)(3) $ $ $ Per share: basic $ $ $ diluted $ $ $ Operating earnings (loss)(1)(2) $ ) $ $ Net earnings (loss) $ ) $ ) $ Per share: basic $ ) $ ) $ diluted $ ) $ ) $ Revenue, net of royalties $ $ $ Field netback (per boe)(1)(2) $ $ $ Cash flow, operating earnings (loss) and field netback are non-GAAP measures that are defined in this document Prior periods have been revised to conform to current period presentation Net of asset retirement expenditures (2009 - $4,387; 2008 - $2,768; 2007 - $4,441) CASH FLOW Cash flow is considered a non-GAAP measure; it is commonly used in the oil and gas industry and by Compton to assist Management and investors in measuring the Corporation’s ability to finance capital programs and repay its debt.Cash flow should not be considered an alternative to, or more meaningful than, cash provided by operating, investing and financing activities or net earnings as determined in accordance with Canadian GAAP, as an indicator of the Corporation’s performance or liquidity.The following schedule sets out the reconciliation of cash flow from operations to cash flow. Years ended December 31, (000’s) Cash flow from operating activities $ $ $ Change in non-cash working capital ) Cash flow(1) $ $ $ Cash flow is a non-GAAP measures that is defined in this document Cash flow for 2009 decreased $210.4 million or 82% compared to 2008 as a result of: • lower average realized natural gas prices, excluding financial hedges, which decreased 49% to $4.16 per mcf in 2009 compared to $8.17 per mcf in 2008; • lower average realized liquids prices, excluding financial hedges, which decreased 50% to $49.79 per bbl compared to $98.68 per bbl in 2008; • a 26%decline in natural gas production volumes to 106 mmcf/d from 143 mmcf/d in 2008; • a 30% decline in liquids production volumesto 3,335 bbls/d from 4,769 bbls/d in 2008; and • the sale of 250 boe/d in 2009. These factors were partially offset by: - 2 - • realized risk management gains of $30.0 million compared to $19.0 million in 2008; and • overall decreases in operating, transportation, interest and administrative expenses, resulting from reduced production volumes and the Corporation’s focus on cost reduction. Cash flow for the three months ended December 31, 2009 decreased $23.1 million or 78% compared to the same period in 2008 as a result of: • lower realized average natural gas prices, excluding financial hedges, which decreased by 37% to $4.38 per mcf compared to $6.99 per mcf in 2008; • lower average realized liquids prices, excluding financial hedges, which decreased by 6% to $57.10 per bbl compared to $60.60 per bbl in 2008; • a 22% decline in natural gas production volumes to 98 mcf/d from 125 mcf/d in 2008; • a 26% decline in liquids production volumes to 3,055 bbls/d from 4,113 bbls/d in 2008; and • a 65% decline in realized risk management gains to $3.7 million in 2009 compared to $10.5 million in 2008. These factors were partially offset by: • a reduction of $21.3 million in strategic review and restructuring costs in 2009 compared to 2008; and • a slight decrease in overall operating, interest and administrative expenses in 2009 compared to 2008. NET EARNINGS (LOSS) A net loss of $8.3 million in 2009 was an improvement of $34.7 million when compared to the $43.0 million loss in 2008.This year’s net loss was largely due to the same factors that impacted cash flow.Additional items affecting net loss were: • non-cash unrealized foreign exchange gains of $84.8 million compared to losses of $113.8 million in 2008; • a $30.7 million reduction in strategic review and restructuring costs in 2009 from 2008; • lower stock based compensation costs, which decreased $5.4 million compared to 2008 due to reduced expense relating to Compton’s stock option and employee share purchase programs; • future income tax recovery of $24.1 million recognized in 2009 compared to $14.8 million in expense for 2008 (see “Income Taxes”); and • a decline in depletion and depreciation costs of $23.3 million in 2009 over 2008, reflecting the sale of non-core assets and reduced production volumes. These factors were partially offset by: • a $9.9 million write-down of goodwill. Net loss for the three months ended December 31, 2009 was $23.8 million, an improvement of $72.1 million when compared to the $95.9 million loss in 2008.Items affecting cash flow detailed previously also affected net loss.Additional items affecting net loss were: • non-cash unrealized foreign exchange gains of $12.0 million compared to losses of $80.1 million in 2008; and • lower depletion and depreciation of assets of $11.3 million in 2009 over 2008 resulting from the sale of non-core assets and reduced production volumes. These factors were partially offset by: • a $9.9 million write-down of goodwill; and - 3 - • higher than anticipated operating costs associated with extreme seasonal conditions and related compensation costs. OPERATING EARNINGS (LOSS) Operating earnings (loss) is an after tax non-GAAP measure used by the Corporation to facilitate comparability of earnings between periods.Operating earnings is derived by adjusting net earnings for certain items that are largely non-operational in nature, or one-time non-recurring items.Operating earnings (loss) should not be considered more meaningful than or an alterative to net earnings as determined in accordance with Canadian GAAP.The following provides the calculation of operating earnings (loss). Years ended December 31, ($000’s, except per share amounts)) Net earnings (loss), as reported $ ) $ ) $ Non-operational items, after tax Unrealized foreign exchange and other (gains) losses(1) ) ) Unrealized market-to-market hedging (gains) losses ) Strategic review and restructuring - Goodwill written-off - - Tax rate change effects ) - ) Operating earnings(2) $ ) $ $ Per share -basic $ ) $ $ -diluted $ ) $ $ Includes foreign exchange (gain) loss on the translation of US$ debt and marketable securities valuation (gain) loss Prior periods have been revised to conform to current period presentation CAPITAL EXPENDITURES Years ended December 31, ($000’s) Land and seismic $ $ $ Drilling and completions Production facilities and equipment Corporate and other Sub-total Acquisitions Property Corporate - - Divestitures Property ) ) ) Gross Overriding Royalty ) - - Overriding Royalty ) - - Acquisitions (divestitures), net ) ) ) Total capital expenditures $ ) $ $ The decline in commodity prices reduced internally generated cash flow available to invest in drilling activities.As a result, capital spending, before acquisitions, divestments and corporate expenses, decreased by 78% in 2009 compared to 2008.Capital spending in 2009 continued to be directed towards the development of core natural gas resource plays in southern and central Alberta.Compton drilled or participated in a total of 20 wells (6 operated wells and 14 non-operated wells) during 2009 as compared to a total of 256 wells drilled during 2008 (199 operated wells and 57 non-operated wells).Corporate and other expenses increased significantly due to one-time charges for design, construction and equipment related to the relocation of the corporate office. - 4 - During 2009, the Corporation sold an overriding royalty over existing lands and divested non-core properties in the Pembina Region.In 2008, non-core assets were divested at Cecil, Zama, Thornbury and the Peace River Arch. Looking forward, Management’s objective is to limit spending to within cash flow, which is consistent with the Corporation’s objective of lowering its debt.The bulk of 2010 capital expenditures are scheduled in the first half of the year.Capital plans for the balance of the year are flexible; should commodity price levels increase and additional funds become available, Management will consider additional activities. FREE CASH FLOW Free cash flow is a non-GAAP measure that Compton defines as cash flow in excess of capital investment, excluding net acquisitions and divestitures, and is used by Management to determine the funds available for other investing activities and/or other financing activities.Compton’s 2009 free cash flow deficit of $22.9 million is significantly lower as compared to 2008 due to the reduction in capital expenditures. Years ended December 31, (000’s) Cash flow $ $ $ Less:capital investment ) ) ) Free cash flow (deficit) $ ) $ ) $ ) PRODUCTION VOLUMES AND REVENUE Years ended December 31, Average production Natural gas (mmcf/d) Liquids (bbls/d) Total (boe/d) Benchmark prices AECO ($/GJ) Monthly index $ $ $ Daily index $ $ $ WTI (US$/bbl) $ $ $ Edmonton sweet light ($/bbl) $ $ $ Realized prices(1) Natural gas ($/mcf) $ $ $ Liquids ($/bbl) $ $ $ Total ($/boe) $ $ $ Revenue ($000’s)(1) Natural gas $ $ $ Liquids Total $ $ $ Prior periods have been revised to conform to current period presentation Average production volumes have been impacted by the sale of certain non-core assets for 2008 Production volumes for 2009 were 27% lowerthan in2008 primarily due to natural declines, the sale of 250 boe/d of production in the second quarter, limited new production additions and the sale of 4,100 boe/d of production in the third quarter of 2008. Revenue decreased by 63% for 2009 compared to 2008 due to lower realized natural gas and liquids prices and reduced sales volumes. - 5 - Realized prices and revenues are before any hedging gains or losses.The impact of hedging increased realized natural gas prices by $0.70 per mcf in 2009, and reduced realized prices by$0.13 per mcf in 2008. FIELD NETBACK AND FUNDS FLOW NETBACK Field netback and funds flow netback are non-GAAP measures used by the Corporation to analyze operating performance.Field netback equals the total petroleum and natural gas sales, including realized gains and losses on commodity hedge contracts, less royalties and operating and transportation expenses, calculated on a $/boe basis.Funds flow netback equals field netback less administrative and interest costs.Field netback and funds flow netback should not be considered more meaningful than or an alterative to net earnings (loss) as determined in accordance with Canadian GAAP.The following provides the calculation of field netback and funds flow netback. Years ended December 31, ($/boe) Realized price(1) $ $ $ Processing revenue Realized commodity hedge gain (loss) ) Royalties ) ) ) Operating expenses ) ) ) Transportation ) ) ) Field netback $ $ $ Administrative ) ) ) Interest ) ) ) Funds flow netback $ $ $ (1)Prior periods have been revised to conform to current period presentation OPERATING EXPENSES Years ended December 31, Operating expenses ($000’s) $ $ $ Operating expenses ($/boe) $ $ $ Operating expenses for 2009 decreased by 24% from 2008 primarily as a result of reduced production levels.Additional cost savings were also realized following an overall reduction in industry activity, a commodity price environment lowering power and chemical costs, and a corporate focus on operational efficiencies. Reduced production levels resulted in a 4% increase in operating costs on a per barrel basis in 2009. ROYALTIES Years ended December 31, Crown royalties(1) $ $ $ Overriding royalty - - Other royalties Net royalties $ $ $ Percentage of revenues % % % (1)Crown royalties are presented net of any gas cost allowance The Alberta royalty structure is based upon commodity prices and well productivity, with higher prices and well productivity attracting higher royalty rates.On January 1, 2009, new royalty rates from the Alberta government’s New Royalty Framework (“NRF”) came into effect.The NRF established new royalty rates for conventional oil, natural gas and bitumen that are linked to commodity prices, well production volumes, well depth relating to gas wells and oil quality relating to oil wells.Subsequently, the government has made certain concessions due to the uncertain economic environment and, in June 2009, announced that the NFR, originally set to expire in March 2010, will be extended by one year to March 2011. - 6 - The one-year extension affects the following two previously announced programs: • the drilling royalty credit for new exploration wells:provides a $200-per-metre-drilled royalty credit to companies on a sliding scale based on production levels from 2008; and • the new well incentive program:offers a maximum 5% royalty rate for the first year of production from new oil or gas wells. Royalties as a percentage of revenues decreased by 7.6% in 2009 compared to 2008 largely as a result of the decline in natural gas prices, the implementation of the Alberta government’s NRF and the benefit of a one time recovery of $3.3 million of royalties paid in prior years. TRANSPORTATION Years ended December 31, Transportation costs ($000’s) $ $ $ Transportation costs ($/boe) $ $ $ Compton incurs charges for the transportation of our production from the wellhead to the point of sale.Pipeline tariffs and trucking rates for liquids are primarily dependent upon production location and distance from the sales point.Regulated pipelines transport natural gas within Alberta at tolls approved by the government. Transportation expenses for 2009 fell by 27% over 2008 as a result of reduced production volumes. ADMINISTRATIVE EXPENSES Years ended December 31, Gross administrative expenses $ $ $ Capitalized administrative expenses ) ) ) Operator recoveries ) ) ) Administrative expenses $ $ $ Administrative expenses ($/boe) $ $ $ Gross administrative expenses before recoveries decreased by 13% for 2009 compared to 2008 primarily as a result of the Corporation’s restructuring, partially offset by lease costs of $1.9 million for excess office space.On a per boe basis, administrative costs increased 27% for 2009 due to the impact of reduced production volumes.Management will continue to focus on further cost reductions in 2010, including the subletting of excess office space. STOCK-BASED COMPENSATION Years ended December 31, (000’s) Stock option plan $ $ $ Share appreciation rights plan - ) - Employee retention program - - Employee share purchase plan(1) Stock-based compensation $ $ $ (1)Number of shares purchased (2009 - 1,209,132; 2008 - 406,273; 2007 - 153,933) - 7 - The Corporation has instituted various compensation arrangements, the value of which is determined in relation to the market value of Compton’s capital stock.These arrangements are designed to attract, motivate and retain outstanding individuals, and to align their success with that of shareholders.Details relating to stock-based compensation arrangements are presented in Note 12 to the financial statements. STRATEGIC REVIEW AND RESTRUCTURING COSTS Years ended December 31, (000’s, except where noted) Strategic review costs $ $ $
